 1                                                                                              JS-6
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                CENTRAL DISTRICT OF CALIFORNIA
 6
 7   BRIAN WHITAKER,                                 CV 19-8788 PA (JPRx)
 8                   Plaintiff,                      JUDGMENT
 9             v.
10   SUNSET BLVD PROPERTY
     INVESTMENTS LLC, et al.,
11
                     Defendants.
12
13
14
15             Pursuant to the Court’s February 13, 2020 Order, and the Court’s March 9, 2020
16   Order amending its prior order directing the Clerk to enter Judgment, IT IS HEREBY
17   ORDERED, ADJUDGED, AND DECREED that:
18             1.    All claims against Defendant Sunset Blvd Property Investments LLC are
19   dismissed without prejudice for failure to prosecute and failure to comply with the Court’s
20   orders;
21             2.    Defendant Rogelio Espinoza is hereby ordered to provide an accessible service
22   counter, accessible sales counter, and accessible door hardware at the accessible entrance at
23   the property located at 2501 Sunset Boulevard, Los Angeles, California, 90026 in
24   compliance with the Americans with Disabilities Act Standards and the 2016 California
25   Building Code; and
26             3.    Defendant Rogelio Espinoza shall complete any repairs or renovations
27   necessary to achieve compliance within a reasonable amount of time, but no later than six
28
 1   months after the issuance of this Judgment, although time for completion maybe modified by
 2   the Court upon a showing of good cause.
 3         IT IS SO ORDERED.
 4
 5   DATED: March 9, 2020                             _________________________________
                                                                 Percy Anderson
 6                                                      UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
